 

Exhibit 10.1

 

ON-AIR IMPACT, INC.

 

SERIES A CONVERTIBLE PREFERRED STOCK

 

SUBSCRIPTION AGREEMENT

 

December 18, 2012

 

SECTION 1. SUBSCRIPTION

 

The undersigned hereby subscribes for an aggregate of FOUR MILLION (4,000,000)
shares of Series A Convertible Preferred Stock (“Shares”) of On-Air Impact,
Inc., a Nevada corporation (the “Corporation”), and agrees to transfer to the
Corporation in consideration for the Shares cash in the aggregate amount of
EIGHT THOUSAND DOLLARS ($8,000.00).

 

SECTION 2. PAYMENT OF CONSIDERATION

 

The consideration for the Shares shall be paid to the Corporation upon the
acceptance of this subscription and a call for payment of consideration. After
payment of the consideration, a certificate for the Shares shall be issued to
the undersigned as fully paid and nonassessable.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

The undersigned represents and warrants that the undersigned is purchasing the
Shares for investment and not with a view to distribution.

 

SECTION 4. SECURITIES LAWS

 

The undersigned understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon an
exemption from registration. The undersigned also understands that the Shares
must be held indefinitely, unless they are later registered under the Securities
Act unless an exemption from registration is otherwise available, and that the
Corporation has no obligation to register the Shares. The undersigned agrees
that the Shares will not be offered, sold, transferred, pledged, or otherwise
disposed of without registration under the Securities Act and applicable state
securities laws or an opinion of counsel acceptable to the Corporation that such
registration is not required.

 

SECTION 5. LEGEND

 

The undersigned understands and agrees that the Certificate for the Shares shall
bear a legend that the Shares shall not be offered, sold, transferred, pledged,
or otherwise disposed of without registration under the Securities Act and
applicable state securities laws or an opinion of counsel acceptable to the
Corporation that such registration is not required.

 

SECTION 6. SIGNATURES

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Telecopied or email (via PDF) signatures shall be deemed to
have the same effect as an original.

 

  /s/ Virginia K. Sourlis   VIRGINIA K. SOURLIS

 

The foregoing Stock Subscription is hereby accepted by the Corporation.

  

/s/ Dorothy Whitehouse   DOROTHY WHITEHOUSE, CEO and Chairman      

DATED: December 18, 2012 

 

 



 

 

